IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: C.J.C, A MINOR         : No. 563 MAL 2020
                                           :
                                           :
PETITION OF: C.J.C., A MINOR               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.